3/3/2020                                                                Snapshot - 1:17CR00181-001




  AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                  UNITED STATES DISTRICT COURT
                                                  Eastern District of California
                  UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                             v.                                                 (For Revocation of Probation or Supervised Release)

                  ADRIAN FRANK RODRIGUEZ                                        Criminal Number: 1:17CR00181-001
                       AKA: "Snoopy," Adrian Rodriguez                          Defendant's Attorney: Michael Joseph Aed, Appointed
  THE DEFENDANT:
           admitted guilt to violation of charge(s)    1 and 2     as alleged in the violation petition filed on   10/18/2019 .
           was found in violation of condition(s) of supervision as to charge(s)           after denial of guilt, as alleged in the violation petition
           filed on   .

  The defendant is adjudicated guilty of these violations:
  Violation Number                  Nature of Violation                                                            Date Violation Ended
                                         FAILURE TO RESIDE AND PARTICIPATE IN A
   Charge 1                                                                                                        October 6, 2019
                                         RESIDENTIAL DRUG TREATMENT PROGRAM
   Charge 2                              FAILURE TO ABSTAIN FROM ALCOHOL                                           October 6, 2019

   The court:          revokes:     modifies:         continues under same conditions of supervision heretofore ordered on 3/5/2018 .

         The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
  Sentencing Reform Act of 1984.

           Charge(s)       is/are dismissed. [X] APPEAL RIGHTS GIVEN.

            Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

          It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
  residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
  ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
  circumstances.
                                                                                2/28/2020
                                                                                Date of Imposition of Sentence




                                                                                Signature of Judicial Officer
                                                                                Dale A. Drozd, United States District Judge
                                                                                Name & Title of Judicial Officer
                                                                                3/3/2020
                                                                                Date




                                                                                                                                                         /
3/3/2020                                                            Snapshot - 1:17CR00181-001




  AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
  DEFENDANT: ADRIAN FRANK RODRIGUEZ                                                                                         Page 2 of 5
  CASE NUMBER: 1:17CR00181-001

                                                               IMPRISONMENT

  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
  4 Months.

           No TSR: Defendant shall cooperate in the collection of DNA.

           The court makes the following recommendations to the Bureau of Prisons:

           The defendant is remanded to the custody of the United States Marshal.

           The defendant shall surrender to the United States Marshal for this district
                   at       on    .
                   as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                   before        on   .
                   as notified by the United States Marshal.
                   as notified by the Probation or Pretrial Services Officer.
           If no such institution has been designated, to the United States Marshal for this district.

                                                                   RETURN
  I have executed this judgment as follows:




            Defendant delivered on                                                      to
  at                                                   , with a certified copy of this judgment.



                                                                           United States Marshal


                                                                           By Deputy United States Marshal




                                                                                                                                          /
3/3/2020                                                           Snapshot - 1:17CR00181-001




  AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
  DEFENDANT: ADRIAN FRANK RODRIGUEZ                                                                                                  Page 3 of 5
  CASE NUMBER: 1:17CR00181-001

                                                             SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of :
   32 Months.

                                                       MANDATORY CONDITIONS
   You must not commit another federal, state or local crime.
   You must not unlawfully possess a controlled substance.
   You must refrain from any unlawful use of controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two (2) periodic drug tests thereafter, not to exceed four (4) drug tests per month.



           The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
           abuse.

           You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution.

           You must cooperate in the collection of DNA as directed by the probation officer.

           You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense.

           You must participate in an approved program for domestic violence.

   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
   attached page.




                                                                                                                                                   /
3/3/2020                                                          Snapshot - 1:17CR00181-001




  AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
  DEFENDANT: ADRIAN FRANK RODRIGUEZ                                                                                                  Page 4 of 5
  CASE NUMBER: 1:17CR00181-001

                                          STANDARD CONDITIONS OF SUPERVISION
  As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
  imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
  by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
           release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
           different time frame.
   2.      After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about
           how and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
           from the Court or the probation officer.
   4.      You must answer truthfully the questions asked by the probation officer.
   5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
           arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
           notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
           officer within 72 hours of becoming aware of a change or expected change.
   6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
           officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
           from doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation
           officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
           or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
           probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
           officer within 72 hours of becoming aware of a change or expected change.
   8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
           been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
           permission of the probation officer.
   9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
           that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person, such as
           nunchakus or tasers).
   11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
           without first getting the permission of the Court.
   12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
           may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
           contact the person and confirm that you have notified the person about the risk.
   13.     You must follow the instructions of the probation officer related to the conditions of supervision.
                                                       U.S. Probation Office Use Only
  A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
  Release Conditions, available at: www.uscourts.gov.

   Defendant's Signature _____________________________                                            Date _________________




                                                                                                                                                   /
3/3/2020                                                          Snapshot - 1:17CR00181-001




  AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
  DEFENDANT: ADRIAN FRANK RODRIGUEZ                                                                                                  Page 5 of 5
  CASE NUMBER: 1:17CR00181-001

                                            SPECIAL CONDITIONS OF SUPERVISION
   1.      The defendant shall submit to the search of his person, property, home, and vehicle by a United States probation officer, or
           any other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable
           suspicion, without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn
           any other residents that the premises may be subject to searches pursuant to this condition.
   2.      As directed by the probation officer, the defendant shall participate in an outpatient correctional treatment program to obtain
           assistance for drug or alcohol abuse.
   3.      As directed by the probation officer, the defendant shall participate in a program of testing (i.e. breath, urine, sweat patch,
           etc.) to determine if he has reverted to the use of drugs or alcohol.
   4.      The defendant shall abstain from the use of alcoholic beverages.
   5.      As directed by the probation officer, the defendant shall participate in a program of outpatient mental health treatment.
   6.      As directed by the probation officer, the defendant shall complete up to 20 hours of unpaid community service per week until
           employed for at least 30 hours per week or participating in a previously approved educational or vocational program.
   7.      As directed by the probation officer, the defendant shall participate in a co-payment plan for treatment or testing and shall
           make payment directly to the vendor under contract with the United States Probation Office of up to $25 per month.
   8.      The defendant shall not associate with any known gang member of the Norteno street gang or any other known member of a
           criminal street gang, as directed by the probation officer.
   9.      If and as directed by the probation officer, the defendant shall reside and participate in an inpatient correctional treatment
           program to obtain assistance for drug and/or alcohol abuse, for a period of up to 180 days, and up to 10 additional days for
           substance abuse detoxification services if deemed necessary.




                                                                                                                                                   /
